


Exhibit 10.60

 

Cliff Vesting

 

[on company letterhead]

[date]

 

Dear [employee name]:

 

We would like to inform you that, on February 14, 2008 (the “Grant Date”), the
Company granted you the right to receive Performance Retention Award payments
(sometimes referred to as “Awards” or “Award Payments”) under the Assured
Guaranty Ltd. Performance Retention Plan (the “Plan”).  You have been granted
this Award in order to reward you for your contributions to the Company and to
provide you with an incentive to work for and share in the Company’s continued
growth in the future.  This letter provides only a summary of the Award program,
and your rights to the Award will be subject to the enclosed Award Terms and the
Plan.

 

Your right to receive the Award Payments, and the amount of the Award Payments,
will be based on (i) the performance (positive or negative) of the Company’s
Modified Adjusted Book Value and Operating Return on Equity for the Performance
Period ending December 31, 2012, (ii) the Principal Amount of
$                    , and (iii) whether you remain employed by the Company
during the entire Performance Period.

 

You will be entitled to an Award only if you remain employed through
December 31, 2012.  If you are not employed through the December 31, 2012, then,
except as described below, you will forfeit the Award.  However, you will be
vested and entitled to an Award if you die or become disabled while employed
before December 31, 2012.  You will not be considered as terminating employment
as a result of disability unless you fulfill certain criteria specified in the
Award Terms, and the Committee administering the Plan will make the final
determination of whether you have fulfilled those criteria.

 

Upon your death, any Award Payment that may be due to you will be paid to your
estate.  However, payment will instead be made to your beneficiary if you
complete the attached Beneficiary Designation Form and return it to
                          .

 

The Committee that administers the Plan has the authority to interpret the terms
of the Plan and the Award Terms and make the final determination of whether you
are vested and entitled to payment of an Award.

 

--------------------------------------------------------------------------------
